*265OPINION
PER CURIAM.
This case came before us on appeal from a judgment of the Superior Court in favor of the defendant, Safeco Life Insurance Company. The trial justice, sitting without the intervention of a jury, held that the defendant was not liable to the plaintiffs, Henry B. and Elaine McAliee, for the tor-tious acts of Louis Thacker, a financial planner who had a contractual relationship with the defendant to sell its investment products. The trial justice found that Thacker was not the defendant’s agent and, therefore, the defendant was not vicariously liable for Thacker’s conversion of the plaintiffs’ investment money entrusted to him. Since this Court is evenly divided on the issues raised by this appeal, the judgment of the Superior Court is hereby affirmed.
The papers in this case may be remanded to the Superior Court.
Justice GOLDBERG did not participate.